589 So. 2d 1015 (1991)
Wanda Lee BOYLE, Appellant,
v.
STATE of Florida, Appellee.
No. 91-00346.
District Court of Appeal of Florida, Second District.
November 20, 1991.
James Marion Moorman, Public Defender, and David A. Snyder, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Michele Taylor, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Because the trial court erred in setting the amount of restitution on the basis of hearsay evidence, to which the defendant properly objected, we reverse the restitution order and remand for another restitution hearing. See Thomas v. State, 581 So. 2d 992 (Fla. 2d DCA 1991).
SCHEB, A.C.J., and DANAHY and FRANK, JJ., concur.